SILER, Circuit Judge,
dissenting.
I respectfully dissent, as I believe that this court does not have jurisdiction to review the validity of the remand order. As so aptly stated in the majority opinion, if the district court had the authority under 28 U.S.C. § 1447(c) to remand the ease to the state court because of procedural defects, this court is barred from reviewing the validity of the remand order. This is where I disagree with the conclusion by the majority, for I think that the district court had the inherent power to remand without a motion by the parties.
The two courts of appeal which have addressed the subject have supported the position of the majority herein, see In re Continental Casualty Co., 29 F.3d 292 (7th Cir.1994); In re Allstate Ins. Co., 8 F.3d 219 (5th Cir.1993). Nevertheless, Judge Easterbrook in In re Continental Casualty Co. did not seem to be fidly committed to following the lead from Allstate when he stated:
What in § 1447(c) prevents a remand sua sponte? Carnegie-Mellon [University v. Cohill, 484 U.S. 343, 108 S.Ct. 614, 98 L.Ed.2d 720 (1988) ] holds that the list in § 1447(c) is not exclusive. If district judges may remand cases for reasons that do not appear in § 1447(c) at all, it is hard to treat the omission of a particular method from that subsection as dispositive.
Id. at 294. Of course, he goes on to agree with the result from Allstate, primarily on the basis that the court should wait for a motion, because the plaintiff who does not remove the case may accept the preference of the defendant for a federal forum. Obviously that is a valid policy reason for the court not to act sua sponte, but it does not finally answer the question of whether the court has the inherent power to act on its own to remand before a motion is actually filed by a party.
Instead, I would adopt the reasoning in Cassara v. Ralston, 832 F.Supp. 752, 754 (S.D.N.Y.1993), which holds that sua sponte remand for procedural defects is contemplated by the removal statute. See also Averdick v. Republic Fin. Servs., Inc., 803 F.Supp. 37, 43 (E.D.Ky.1992). The cases of Corry v. City of Houston, 832 F.Supp. 1095, 1097 (S.D.Tex.1993); and Blackmore v. Rock-Tenn Co., Mill Div., Inc., 756 F.Supp. 288, 289 (N.D.Tex.1991), stand for the same principle, but, as the majority opinion states, they can no longer be considered good law in light of Allstate. Nevertheless, their reasoning is valid. Therefore, I would affirm the decision of the district court, not on the *135grounds that it necessarily acted correctly, but on the grounds that this court does not have jurisdiction to review the order of remand.